Citation Nr: 1712064	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for skin neoplasms, claimed as melanoma and diagnosed as basal cell cancer and squamous cell cancer, to include as due to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, including service in the Republic of Vietnam.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the appeal is currently with the RO in Portland, Oregon.  

The Board must clarify the Veteran's claim on appeal.  In the Veteran's previous February 2007 claim, he stated that "I have also developed what appears to be [m]elanoma on my arms and face."  In his July 2010 claim, the current claim on appeal, the Veteran stated that his claimed disability was "basal cell melanoma."  Although he once received a differential diagnosis of melanoma, he has also been diagnosed with basal cell carcinoma and squamous cell carcinoma, both of which are non-melanoma skin cancers.  

It is clear that the Veteran's description of his skin cancer includes the basal and squamous cell carcinomas on his arms and face.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the Board has expanded the Veteran's claim to encompass these skin cancer disorders.  


FINDINGS OF FACT

1.  The Veteran has a diagnosis of basal cell and squamous cell cancer. 

2.  The Veteran's skin cancer is not presumed related to his toxic herbicide exposure, and is not related to his military service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for skin neoplasms, claimed as melanoma and diagnosed as basal cell cancer and squamous cell cancer, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

As detailed above, this appeal was remanded by the Board in order to clarify the Veteran's cancer diagnosis and treatment.  To provide clarification, the Board remanded the Veteran's claim to obtain a new VA examination.  VA provided a relevant and adequate examination in January 2017.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  Specifically, the examiner clarified the Veteran's cancer diagnosis and provided a medical opinion with a detailed rationale addressing the Veteran's basal cell and squamous cell cancer.  Therefore, VA has met its duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking service connection for skin cancer, which has been diagnosed as basal cell and squamous cell cancer, although he has also characterized it as melanoma.  It is his contention that his skin cancer is directly attributable to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).

After a review of the evidence, the Board finds that service connection is not warranted for skin cancer.  As an initial matter, while melanoma was originally part of a differential diagnosis, subsequent biopsies established that the Veteran's disorders were non-melanomas.  Therefore, the Board may conclude at the outset that the Veteran has never had a melanoma, and service connection is not warranted for this specific disorder

A for the Veteran's diagnosed skin cancers, basal cell and squamous cell carcinoma, these may not be presumed related to toxic herbicide exposures.  In this case, the evidence indicates that the Veteran served in the Republic of Vietnam during this time period.  Accordingly, he is presumed to have been exposed to toxic herbicides.  However, he has not been diagnosed with any of the disorders listed in 38 C.F.R. § 3.309(e).  Therefore, service connection may not be granted for any of the disorders on appeal on a presumptive basis.

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for skin cancer with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Nevertheless, service connection is also not warranted on this basis. 

First, the service treatment records (STRs) do not reflect complaints of, treatment for, or a diagnosis related to skin cancer while in service.  Significantly, the Veteran's separation physical examination in June 1970 fails to document any complaints of or observed symptoms related to skin cancer.  The Board acknowledges that the Veteran exhibited a scar on his right shoulder at the time of discharge.  However, there is no indication that this scar on his right shoulder has any relation to the cancerous lesions that appeared on the Veteran's left neck and left arm decades later or that he may have experienced such lesions during his service.  

In fact, and more importantly, the post-service evidence does not reflect symptoms related to skin cancer for many years after the Veteran left active duty service. Specifically the first indication of skin cancer was not until February 2007, when he first filed his claim for disability benefits.  Basal cell cancer on the left neck was first diagnosed in May 2008 and squamous cell cancer of the left arm was only diagnosed in August 2013.  

Notably, the Board emphasizes that the first indication of any of these disorders is approximately 37 years after he left active duty.  Even though service connection for these disorders may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his the disorders on appeal are related to service.  Additionally, the Veteran has never asserted that he has had skin cancer since service.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

The evidence of record fails to indicate that the disorder on appeal is related to his active duty service, nor has any treating physician opined that such a relationship exists.  

The Board places significant value on the opinion submitted by the January 2017 VA examiner, who stated that the medical literature does not show a clear association between Agent Orange exposure and either basal cell or squamous cell cancer.  Per the medical literature, the examiner described basal cell cancer as a "common condition in Caucasians" and "the most important risk factor is sun exposure/UV radiation with other risks including arsenic exposure, other radiation, immunosuppression, and genetics."  Similarly, she opined that the most important risk factors for squamous cell cancer "are sun exposure and age with other risks including ionizing radiation, immunosuppression, arsenic exposure and genetics.  The examiner noted that there was no evidence of arsenic exposure during service.  Additionally, given the Veteran's length of service versus the decades of intervening years and lack of documentation of sunburns in his STRs, it was less likely as not that his in-service sun exposure was the cause of his current skin cancers.

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his skin cancer to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify about the presence of observable symptomatology, he is not competent to provide a medical opinion linking his skin cancer to service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's skin cancer to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for skin neoplasms, claimed as melanoma and diagnosed as basal cell cancer and squamous cell cancer, to include as due to toxic herbicide exposure, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


